Title: From Thomas Jefferson to William Wardlaw, 16 July 1801
From: Jefferson, Thomas
To: Wardlaw, William


               
                  […]
                  Washington July 16. 1801
               
               The sum of 112.90. D has been remitted to Dr. Jackson according to your desire.
               I some time ago received from Dr. Waterhouse of Boston the inclosed […] on the Kinepox, with some of the vaccine matter for inoculation. I immediately sent it to Dr. Gantt of this place, but it did not take on trial. I wrote for & have received more with a promise of successive supplies till it takes. we shall know to-day or tomorrow whether the second supply infected. I inclose you these pieces for perusal, & expect to be able to bring on with me some of the vaccine matter, which I shall wish you to try on some of my family the moment of my arrival at home, which will be in the first week of August. if it succeeds the whole neighborhood will probably try it. there is a long & informative letter from Dr. Waterhouse to me which will be put into the papers as soon as we are able to say the inoculation has taken here. accept assurances of my friendly esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            